DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 11, and 19 are objected to because of the following informalities:
Claim 1 recites “the screen mesh” in the last line of the claim. The recitation “the screen mesh” should be replaced with --the mesh screen-- to ensure appropriate consistency with the other recitations of “mesh screen” in the claims.
Claims 7 and 19 recite “the mesh” three times in the recitation “for guiding the mesh as the mesh moves with the sash to which the second end of the mesh is attached”. Each of the recitations of “the mesh” should be replaced with --the mesh screen-- to ensure appropriate consistency with the other recitations of “mesh screen” in the claims.
Claim 11 recites “a rail of the sliding sash” in line 6 of the last paragraph. Since the rail is previously introduced in claim 11, the recitation of “a rail” should be replaced with --the rail--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (U.S. Patent No. 1,240,768) in view of Glasl (U.S. Patent Application Publication No. 2008/0196846) and Hoogland (U.S. Patent Application Publication No. 2019/0226270).
Regarding claim 1, O’Neill discloses: A cartridge [FIGS. 2, 4] containing a retractable screen structure (11, 13, 24) configured for spanning and substantially covering an opening in a window (1) [FIG. 1], the cartridge comprising:
a longitudinally extending tube (11) with a first end (at 17) and a second end (at 18), the tube further comprising an interior channel (interior space of the tube shown in at least Figures 2 and 4) with an inner diameter and an outer diameter (the interior channel, inner diameter, and outer diameter are best illustrated in Figure 2);
a spring (24) with a first (end 25 of the spring connected at the end tube cap 17) and second end (end 25 of the spring connected at the end tube cap 18), the spring extending through the interior channel of the tube [FIG. 4];
a first end tube cap (17) for the first end of the longitudinally extending tube, the first tube end cap comprising a hollow cylinder (the cylindrical configuration is shown in Figure 4, and the hollow configuration is shown where the mounting rod 19 extends through the end tube cap 17) with a first end, a second end [FIG. 4], an outer radius (the outer radius is defined from the axial centerline to the outer edge of the end tube cap 17) and an inner radius (the inner radius is defined from the axial centerline to the inner edge of the circular bore in which mounting rod 19 is positioned), wherein the first end of the spring is secured to the second end of the first end tube cap hollow cylinder (page 2, lines 30-35);
a longitudinally extending cartridge housing (7), the cartridge disposed vertically adjacent a rail of a sliding window sash (the term “adjacent” is defined as “close to; lying near” or “next to; adjoining”, per https://www.thefreedictionary.com/adjacent; the cartridge housing 7 is close to, lying near, or next to the rail of the sash 6--it is noted that the limitation “vertically adjacent” does not require vertical alignment along a plane of the sash or an explicit positioning of the housing below the sash) wherein the longitudinally extending tube is disposed within the cartridge housing [FIGS. 2, 4], the cartridge comprising a first end (at 10, on the right side of the housing as shown in Figure 4) and a second end (at 10, on the left side of the housing as shown in Figure 4), a pair of oppositely disposed side walls (the side walls are formed by the rear wall of the housing closest to the sash 
a first cartridge end cap (10, 19; at the right side of the housing as shown in Figure 4) for restraining the longitudinally extending tube in position within the cartridge housing, the end cap proximate the first end of the tube [FIG. 4], the first cartridge end cap comprising a plate (body of the end cap 10) and a mounting rod (19) extending perpendicularly outwardly from the plate [FIG. 4], wherein the first cartridge end cap mounting rod is inserted into the hollow cylinder of the first tube end cap and the hollow cylinder is capable of freely rotating about the mounting rod (page 2, lines 18-23);
a second cartridge end cap (10, 20; at the left side of the housing as shown in Figure 4) disposed proximate the second end of the longitudinally extending tube, the second cartridge end cap comprising a plate (body of the end cap 10) and a mounting rod (20) extending perpendicularly outwardly from the plate [FIG. 4], wherein the second end of the spring is secured to a distal end of the mounting rod (page 2, lines 30-35); and
a mesh screen (13) with a leading edge (edge connected at strip 27), a trailing edge (edge connected to the tube 11) and opposed side edges (side edges received in tracks 12; shown in at least Figure 1), the mesh screen of sufficient length and width to freely span and substantially cover the window opening when uncoiled (page 1, lines 12-21), the mesh screen being wrapped around the longitudinally extending tube [FIG. 2], the trailing edge of the mesh screen secured to the longitudinally extending tube (page 1, lines 108-112) and the leading edge routed through the longitudinally extending slot of the third wall of the cartridge housing [FIG. 2] for attachment to the rail (lower rail of the sash 6, shown in at least Figures 1 and 2) of the sliding window sash (6) and the spring facilitating retraction of the screen mesh (page 2, lines 35-32).

O’Neill does not disclose a stop plate, a plurality of spaced apart slots on the inner diameter of the tube, a key disposed on the first end tube cap for engagement with said slots, or outwardly extending overhanging wingwalls on the third wall.
Nonetheless, Glasl discloses a screen assembly comprising an end tube cap (10) comprising a hollow cylinder (the body of the tube cap 10 is shown as hollow in at least Figure 1), wherein the hollow cylinder is mounted to a stop plate (the outer flange portion of the tube cap 10 that abuts the end 5 of the tube 2) and a plurality of spaced apart parallel slots (18) extending longitudinally along an inner diameter of a tube (2) and at least one key disposed on an outer radius of the end tube cap for engagement with at least one of the spaced apart slots of the tube (Figure 2 illustrates a key 17 configured for engagement with the slot 18, and paragraphs 0016 and 0022 discloses use of this engagement on the end tube cap 10).
Furthermore, Hoogland discloses a cartridge housing (housing defined by sill covers 68, 69, and 70) including a third wall (upper wall portion defined by sill cover 68 and sill cover receptor 70) comprising opposed outwardly extending overhanging wingwalls (as shown in Figure 25A, each of the sill cover 68 and the sill cover receptor 70 include overhanging wingwalls extending in both horizontal directions from the respective vertical portions of the sill cover/sill cover receptor).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end tube cap and tube of O’Neill to include the stop plate and key on the end tube cap and a plurality of spaced apart slots in the tube, as taught by Glasl, in order to ensure correct longitudinal alignment of the end tube cap in the tube, to prevent the end tube cap from being inserted too far into the tube during assembly, to evenly distribute rotational force between the end tube cap and the tube, and to eliminate the need for a fastener on the exterior of the tube that could result in wrinkles or wear on the screen. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third wall of O’Neill to include the wingwalls taught by Hoogland, in order to enable incorporation of the cartridge into the surface of the sill, so as to provide a more seamless outward appearance for the cartridge housing.
Regarding claim 2
Regarding claim 3, O’Neill discloses that the spring resists rotation of the longitudinally extending tube, such that the spring biases the longitudinally extending tube to retract the mesh screen back into the cartridge (page 2, lines 33-65).
Regarding claim 6, O’Neill discloses that the spring is a torsional spring (page 2, line 34--the disclosed “coil spring” reads on the claimed torsional spring).
Regarding claim 7, O’Neill discloses that each of the opposed side edges of the mesh screen are disposed within oppositely disposed trackways (12) for guiding the mesh as the mesh moves with the sash to which the second end of the mesh is attached (page 1, line 108-page 2, line 16 and lines 57-61).
Regarding claim 9, O’Neill discloses that the cartridge is mounted atop the window sill (2) [FIGS. 1, 2].
Regarding claim 11, O’Neill discloses: A screen system [FIGS. 1, 2, 4] for use with a sliding sash (6) of a window to screen an opening as the sliding sash is opened [FIG. 1], the system comprising:
a longitudinally extending tube (11) with a first end (at 17) and a second end (at 18), the tube further comprising an interior channel (interior space of the tube shown in at least Figures 2 and 4), an outer diameter and an inner diameter (the interior channel, inner diameter, and outer diameter are best illustrated in Figure 2);
a spring (24) with a first (end 25 of the spring connected at the end tube cap 17) and second end (end 25 of the spring connected at the end tube cap 18), the spring extending through the interior channel of the tube [FIG. 4];
a first end tube cap (17) for the first end of the longitudinally extending tube, the first tube end cap comprising a hollow cylinder (the cylindrical configuration is shown in Figure 4, and the hollow configuration is shown where the mounting rod 19 extends through the end tube cap 17) with a first end, a second end [FIG. 4], an outer radius (the outer radius is defined from the axial centerline to the outer edge of the end tube cap 17) and an inner radius (the inner radius is defined from the axial centerline to the inner edge of the circular bore in which mounting rod 19 is positioned), wherein the first end of the spring is secured to the second end of the end cap hollow cylinder (page 2, lines 30-35);

a first cartridge end cap (10, 19; at the right side of the housing as shown in Figure 4) for restraining the longitudinally extending tube in position within the cartridge housing, the end cap proximate the first end of the tube [FIG. 4], the first cartridge end cap comprising a plate (body of the end cap 10) and a mounting rod (19) extending perpendicularly outwardly from the plate [FIG. 4], wherein the first cartridge end cap mounting rod is inserted into the hollow cylinder of the first tube end cap and the hollow cylinder is capable of freely rotating about the mounting rod (page 2, lines 18-23);
a second cartridge end cap (10, 20; at the left side of the housing as shown in Figure 4) disposed proximate the second end of the longitudinally extending tube, the second cartridge end cap comprising a plate (body of the end cap 10) and a mounting rod (20) extending perpendicularly outwardly from the plate [FIG. 4], wherein the second end of the spring is secured to a distal end of the mounting rod (page 2, lines 30-35); and


O’Neill does not disclose a stop plate, a plurality of keyways on the inner diameter of the tube, a key disposed on the first end tube cap for engagement with said slots, or outwardly extending overhanging wingwalls on the third wall.
Nonetheless, Glasl discloses a screen assembly comprising an end tube cap (10) comprising a hollow cylinder (the body of the tube cap 10 is shown as hollow in at least Figure 1), wherein the hollow cylinder is mounted to a stop plate (the outer flange portion of the tube cap 10 that abuts the end 5 of the tube 2) sized to cover a first end of a tube (2) and a plurality of keyways (18) extending longitudinally along an inner diameter of the tube (paragraph 0018) and at least one key disposed on an outer radius of the end tube cap for engagement with at least one of the keyways of the tube (Figure 2 illustrates a key 17 configured for engagement with the slot 18, and paragraphs 0016 and 0022 discloses use of this engagement on the end tube cap 10).
Furthermore, Hoogland discloses a cartridge housing (housing defined by sill covers 68, 69, and 70) including a third wall (upper wall portion defined by sill cover 68 and sill cover receptor 70) comprising opposed outwardly extending overhanging wingwalls (as shown in Figure 25A, each of the sill cover 68 and the sill cover receptor 70 include overhanging wingwalls extending in both horizontal directions from the respective vertical portions of the sill cover/sill cover receptor).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end tube cap and tube of O’Neill to include the stop plate and key on the end tube cap and a plurality of keyways in the tube, as taught by Glasl, in order to ensure correct longitudinal alignment of the end tube cap in the tube, to prevent the end tube cap from being inserted too far into the tube during assembly, to evenly distribute rotational force between the end tube cap and the tube, and to eliminate the need for a fastener on the exterior of the tube that could result in wrinkles or wear on the screen. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third wall of O’Neill to include the wingwalls taught by Hoogland, in order to enable incorporation of the cartridge into the surface of the sill, so as to provide a more seamless outward appearance for the cartridge housing.
Regarding claim 16, O’Neill discloses the inner and outer radius of the first end of the tube, but does not disclose a stop plate.
Nonetheless, Glasl discloses a stop plate (flange of the end cap 10) sized to cover an inner and outer radius of a first end of the tube [FIG. 1], wherein the stop plate is circular in configuration.
As described with respect to claim 11 above, it would have been obvious to have modified the end tube cap of O’Neill to include the stop plate of Glasl, in order to ensure correct alignment of the end tube cap and the tube, and to prevent the end tube cap from being inserted too far into the tube. 
Regarding claim 17, O’Neill discloses that the longitudinally extending tube is suspended within the cartridge housing by the mounting rods (19, 20) of the first and second cartridge end caps [FIG. 4].
Regarding claim 18, O’Neill discloses that a return force generated by the spring increases as additional mesh screen is withdrawn from the cartridge housing (due to its torsion/coil configuration, the spring 24 will inherently generate progressively increasing force as it is further rotated when the screen is withdrawn from the housing).
Regarding claim 19, O’Neill discloses that each of the opposed side edges of the mesh screen are disposed within oppositely disposed tracks (12) for guiding the mesh as the mesh moves with the sash to which the second end of the mesh is attached (page 1, line 108-page 2, line 16 and lines 57-61).
Regarding claim 20
Nonetheless, Hoogland discloses a screen assembly having oppositely disposed tracks (71) comprised of a flexible material (90; paragraph 0131) to maintain a compressive seal against a mesh (60) as it is withdrawn from and retracted into a cartridge housing (paragraph 0131) [FIG. 7].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracks of O’Neill to include the flexible material taught by Hoogland, in order to improve the seal between the mesh screen and the tracks, so as to provide a better barrier against the intrusion of bugs or debris.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (U.S. Patent No. 1,240,768) in view of Glasl (U.S. Patent Application Publication No. 2008/0196846) and Hoogland (U.S. Patent Application Publication No. 2019/0226270), as applied to claim 1 above, and further in view of Goldenberg (U.S. Patent Application Publication No. 2004/0216849).
Regarding claims 4 and 5, O’Neill, as modified above, discloses the first and second cartridge end caps and the cartridge housing, but does not disclose first and second posts on the end caps or channels in the housing.
Nonetheless, Goldenberg discloses a screen assembly comprising first and second cartridge end caps (20, 22) comprising first and second posts (paragraph 0100 discloses fasteners extending through the holes in the end caps 20 and 22--said fasteners read on posts) from proximate two diagonally opposite corners of the end caps (at least Figure 7 shows the diagonally opposite locations of the fasteners, which extend through the holes H in the end caps); wherein the first and second posts of the first and second end caps are received into channels (Y) in first and second ends of a cartridge housing (15; Figure 5 shows the channels Y, Figure 1 shows the alignment of the end caps and the housing, and paragraph 0100 discloses fasteners extending through the holes of the end caps and into the channels Y).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end caps and housing of O’Neill, as modified above, to include the posts and channels taught by Goldenberg, in order to provide means for quickly assembling .

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (U.S. Patent No. 1,240,768) in view of Glasl (U.S. Patent Application Publication No. 2008/0196846) and Hoogland (U.S. Patent Application Publication No. 2019/0226270), as applied to claims 1 and 11 above, and further in view of Hill (U.S. Patent No. 936,895).
Regarding claims 8 and 12, O’Neill, as modified above, discloses the cartridge and the window sill (2), but does not disclose that the cartridge is disposed in a cavity below a window sill fully obscured from view.
Nonetheless, Hill discloses a screen assembly comprising a cartridge (18, 19, 26) [FIG. 6] disposed in a cavity (15) below a window sill (16) fully obscured from view [FIGS. 2-4].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cartridge of O’Neill, as modified above, to be disposed in a cavity below the window sill, as taught by Hill, in order to reduce obstructions that block a view out of the window sill, and to provide a more aesthetically pleasing outward appearance for the window.
Regarding claim 10, O’Neill, as modified above, discloses the cartridge and a head jamb of the window [FIG. 1], but does not disclose that the cartridge is mounted to the head jamb.
Nonetheless, Hill discloses a screen assembly comprising a cartridge (18, 19, 26) [FIG. 6] mounted to a head jamb (42) of a window [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cartridge of O’Neill, as modified above, to be mounted to the head jamb, as taught by Hill, in order to enable ventilation of an upper portion of the window opening while maintaining a barrier against bugs or debris.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (U.S. Patent No. 1,240,768) in view of Glasl (U.S. Patent Application Publication No. 2008/0196846) and Hoogland (U.S. Patent Application Publication No. 2019/0226270), as applied to claim 11 above, and further in view of Haarer (U.S. Patent Application Publication No. 2013/0153161).
Regarding claims 13 and 14, O’Neill, as modified above, discloses that the second end of the spring is fit onto the distal end of the mounting rod of the second cartridge end cap (the end of the spring is fit onto the reduced section of the end tube cap 18, which is rotationally secured to the mounting rod 20), wherein the second end of the spring remains stationary during unwinding of the mesh screen (page 42-48), but does not disclose that the second end of the spring is press fit.
Nonetheless, Haarer discloses a screen assembly comprising a spring (50) that is press fit onto a respective mounting rod (52; paragraph 0104).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second end of the spring of O’Neill, as modified above, to be press fit onto the mounting rod, as taught by Haarer, in order to allow for more precise positioning of the spring, to increase holding force by increasing the frictional force holding the second end of the spring in place, and to allow for rotational repositioning of the spring relative to the mounting rod.
Regarding claim 15, O’Neill, as modified above, discloses that the first end of the spring rotates freely during unwinding of the mesh (the first end of the spring is fixed to end tube cap 17, which is fixed to the tube via fastener 22; these connection result in rotation of the first end of the spring when the tube is rotated).

Response to Arguments
Applicant’s arguments, filed 12/21/21, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims. Applicant did not set forth any arguments specifically directed to claim 20 or the combination of O’Neill, Glasl, and Hoogland. As set forth in the rejection above, the new limitations added to the claims with respect to the wingwalls are taught by Hoogland.
Applicant’s argument with respect to the limitation “the cartridge disposed vertically adjacent a rail of the sliding sash” are not found persuasive. The limitation “vertically adjacent” does not limit the location In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is also noted that should such a limitation be recited, it would nonetheless be taught by Hoogland, which discloses said configuration in at least Figure 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Pilot (AFCP 2.0) has been extended through 9/30/22.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634